Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 March 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington, March 14h. 1808
                  
                  Agreeably to your desire I submit to you an estimate of one intercolumnation as erected on each side of the Presidents house, calculating for a Stone entablature, on the South front,—and also stating the difference if the entablature be of Timber. Should the public offices be accomodated in these rooms, the necessary security from fire might require them to be arched as in the Treasury fireproof in this case a stone Entablature might be necessary which has induced me to give you its estimate.—
                  
                     
                        
                           
                           $ 
                           
                        
                        
                           Rough stone to foundation, & one cross Wall
                           100.—
                        
                        
                           Bricks in the South Wall
                           32.—
                        
                        
                           Freestone in the Column & Entablature
                           96.—
                        
                        
                           Workmanship on Freestone
                           150.—
                        
                        
                           Freestone on the North front & workmanship
                           135.—
                        
                        
                           Carpenters work (one Window, roof, one door &
                           }
                           105.—
                        
                        
                           
                               frame) labor & all materials
                        
                        
                           Floor one joists,
                           32.—
                        
                        
                           Sheet iron, 4 square at 25$
                           100.—
                        
                        
                           Painting do
                           12. 
                           
                        
                        
                           Painting the Platform
                           10.—
                        
                        
                           Window glazing & painting
                           15.—
                        
                        
                           Paving the Colonnade Brickflat
                           6.—
                        
                        
                           Plaistering 133 Yds @ 50 ea
                           $66.50
                        
                        
                           Digging, Scaffolding removing rubbish &c
                           
                                 50.—
                           
                        
                        
                           
                           $909.50
                        
                     
                  
                  The Treasury fireproof of 7 Columnations cost about 8000$. It has a vaulted Cellar, but no Colonnade.—But in other respects it is an expensive building; the Sashes being of wrought Iron, ornamented, & there is a range on each side. If a double row of Offices were built the additional expense would be only in the interior. The most expensive part the front & back freestone work would be the same; and I suppose 1500$ ⅌ Columnation would be the expense, & 2000$ if Cellars were added. The difference between a wooden & freestone entablature is 200 dollars ⅌ Intercolummation.
                  With the highest respect I am Yrs. faithfully
                  
                  
                  
                  
                     B Henry Latrobe 
                     
                  
               